Citation Nr: 0004757	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  92-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee with residuals of a lateral 
meniscectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for hallux valgus 
of the left foot with arthritis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1975 
and from June 1977 to August 1979.  

By a decision dated in December 1989, the Board of Veterans' 
Appeals (Board) denied the veteran's appeal for a rating in 
excess of 10 percent for a right knee disability and for a 
compensable rating for a left foot disability.

This appeal arises from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board remanded the veteran's claims to the RO in May 
1993.  In a July 1994 decision the RO increased the rating 
for the left foot disorder to 10 percent under Diagnostic 
Code 5280 effective from October 1990.  The RO returned the 
case to the Board and in a January 1996 decision the Board 
denied the veteran's request to reopen his claim for service 
connection for a left knee disability and denied service 
connection for an acquired psychiatric disorder and a back 
disability.  The Board remanded the veteran's claims for 
increased ratings for a right knee disability and hallux 
valgus of the left foot, and a claim for a temporary total 
rating based on a period of convalescence.  

The RO in a September 1999 rating action granted a temporary 
total rating for a period of convalescence from September 18, 
1990, to November 1, 1990.  The veteran was informed of this 
decision and has not indicated disagreement with the 
decision.  The September 1999 RO decision has resulted in 
there being no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

FINDINGS OF FACT

1.  The veteran underwent a lateral meniscectomy of his right 
knee in 1975; his right knee disability is currently 
principally manifested by X-ray findings of degenerative 
changes; objective clinical findings are negative for 
limitation of motion, instability, or subluxation.

2.  The medical examiners of record have found the veteran's 
complaints of pain and functional impairment of the right 
knee not to be credible or supported by adequate pathology.

3.  The hallux valgus of the veteran's left foot has been 
corrected by an osteotomy of the distal first metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the right knee with residuals 
of a lateral meniscectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991):38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic 
Code 5010 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus of the left foot with arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5280 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition.  The provisions of 
38 C.F.R. § 4.2 require that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.10 provides 
that in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Other applicable, general policy considerations provide for 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3, and 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7.

Under Diagnostic Code 5257 a 20 percent rating is warranted 
when there is recurrent subluxation or lateral instability 
resulting in moderate impairment of the knee.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel clarified that opinion 
in VAOPGCPREC 9-98.  VA General Counsel, in VAOPGCPREC 9-98, 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

Arthritis due to trauma, substantiated by X-rays findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion rate as 
below:  with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  The definition of major and minor joints is set out in 
38 C.F.R. § 4.45.  The knee is considered a major joint.  The 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

Severe unilateral hallux valgus warrants a 10 percent rating 
if the extent of disability is equivalent to amputation of 
the great toe.  A 10 percent rating is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(1999).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

Factual Background.  The service medical records reflect that 
an arthrogram on the veteran's right knee in November 1974 
showed a tear of the lateral meniscus.  In January 1975 the 
veteran underwent a lateral meniscectomy of his right knee.

In December 1988 an arthrogram of the veteran's right knee 
revealed that the visualized portions of the medial and 
lateral menisci were intact without evidence of definite tear 
or degeneration.  The joint capsule was of normal 
configuration.  The articular cartilages were of uniform 
thickness and smooth.  The cruciate ligaments were intact.  
There is no evidence for a popliteal cyst or other synovial 
cyst extending from the joint capsule.  The impression was 
negative right knee arthrogram without definite evidence of a 
meniscal tear or of degeneration.  

A VA podiatry consult was performed in April 1989.  The 
veteran complained of left foot pain.  The impression was 
hallux valgus of the left foot.  May 1989 VA records reveal 
that the veteran underwent an Austin bunionectomy of the left 
hallux.

In September 1990 a VA arthroscopy was performed.  The right 
patella femoral joint showed no pathology, medially.  The 
meniscus and the cartilage of the tibia and femur were well 
preserved.  The anterior cruciate ligament was intact, 
laterally.  The lateral meniscus was not loose.  There were 
no tears.  It had been previously trimmed back and was very 
stable.  The tibia had grade III-IV chondromalacia involving 
the articular surface.  The femur had a flap tear of the 
cartilage in the area of the chondromalacia that had been 
debrided and removed.  The diagnosis was chondromalacia of 
the lateral compartment of both the tibia and femur.

A report of VA orthopedic examination dated in June 1993 
reflects that the veteran reported that he had just spent the 
past six months in jail.  He had been using crutches since he 
came off a wheelchair which he had been using on and off 
after he had surgery on both knees in September 1990.  The 
physician's impressions included the following:  (1) minor 
lateral compartment post traumatic osteoarthritis, right 
knee, secondary to lateral meniscus tear and meniscectomy; 
and (2) healed first metatarsal osteotomy, left foot, with 
correction of hallux valgus.  The physician commented that 
the veteran clearly had a serious psychiatric disorder 
associated with pseudoparalysis of the lower extremities.

In June 1993 a VA psychiatric examiner noted that in 1991 the 
veteran was unable to support his weight or walk at all and 
procured a wheelchair for himself without prescription, 
though there were no objective findings of change in muscle 
bulk, reflex loss, or sensory loss.  He had had arthroscopies 
of his knees and walked with crutches.  He had spent the last 
six months in jail for the charge of an annoying phone call 
that he denied.  Despite an arrest for possession of 
marijuana, he claimed no history of alcohol or other 
substance abuse.  He repeatedly spoke of being victimized.  
The assessments included probable somatoform pain disorder 
with marked superimposed malingering.  In his comment 
following the diagnosis the physician stated that the 
veteran's physical complaints were unsupported by sufficient 
physical findings and repeated requests for secondary gain 
strongly suggested a component of malingering.

A VA orthopedic examination was conducted in July 1996.  The 
examiner noted that the veteran had had bunion surgery on his 
left foot and that there was a healed two inch incision 
medially over the great toe of the left foot without any 
deformity or loss of mobility.  X-ray examination of the left 
foot resulted in an impression of osteotomy and two metallic 
screws at the level of the first distal metatarsal.  The 
examiner noted that the veteran had been in a wheelchair for 
5 years and that he claimed that he could not walk because of 
his back, his knees, and his foot.  The examiner commented 
that there was no atrophy of the veteran's thigh or calf 
muscles, and that the veteran "appeared during the 
examination to be voluntarily making it difficult for himself 
to perform any activities with his lower extremities."  The 
examiner provided the following diagnoses:

1.  The diagnosis in this gentleman is 
very difficult to make.  He, in my 
opinion, is either a paraplegic or a 
hysteric.  My inclination, based on his 
responses and his movements during my 
examination leaned toward hysteria.  
However, I do believe that a complete 
neurologic work-up is in order to 
determine accurately once and for all why 
this guy is in a wheelchair.

2.  With regard to his knees, he is 
status post arthroscopic surgery, right 
and left knee with minimal degenerative 
joint disease.

3.  Left foot is status post bunion 
surgery for hallux valgus.

VA examination of the veteran's right knee on November 22, 
1996, revealed no swelling, no deformity, and no lateral 
instability.  Passive range of motion was from 0 degrees 
extension to 150 degrees flexion.  Active range of motion was 
from 0 to 140 degrees.  This examination resulted in a 
diagnosis of no objective clinical findings as to the right 
knee on clinical examination.  

The report of another VA examination for disability 
evaluation purposes reflects that the veteran was examined on 
November 25, 1996, and that the veteran reported that his 
knee problems were so severe that he used Canadian type 
crutches around his house and a wheelchair when he went 
outside.  The veteran reported that he continued to 
experience pain in his left foot, especially under the first 
metatarsal head.  Examination revealed range of motion of the 
knees to be from 130 degrees of flexion to zero degrees of 
extension.  No gross instability was present.  There was a 
very mild effusion on the right side.  Examination of the 
left foot revealed a well healed dorsal incision over the 
left great toe metacarpal phalangeal joint.  X-rays of the 
right knee showed some very mild joint line narrowing and a 
little bit of spurring laterally.  X-rays of the left foot 
showed signs of a healed osteotomy of the first metatarsal 
with two retained small screws in place.  The joint appeared 
to be satisfactory with reasonable alignment.  The examiner 
commented that the veteran did have some atrophy on the right 
side compared to the left.  Strength seemed to be intact.  
The examiner recommended a neurologic examination to rule out 
any specific neurologic process.  The examiner stated that he 
felt that the veteran did have a real problem with his knee 
and with his left foot, but that the symptomatology reported 
seemed to be somewhat out of proportion to the clinical 
findings.

In August 1998 the RO arranged for the veteran to be accorded 
an orthopedic examination for disability evaluation purposes 
by a private physician.  The report of this examination 
reflects that the veteran stated he was unable to walk or 
stand secondary to pain in the knees and inability to raise 
his legs.  Examination of the knees revealed range of motion 
was from 0 to 140 degrees.  There was no active flexion or 
extension of the right knee.  There was a slight isometric 
contraction of the right quadriceps muscle.  There was no 
medial or lateral laxity.  Lachman test was negative.  
Anterior and posterior drawer signs were negative.  McMurray 
test was negative.  There were occasional complaints of pain 
by the veteran upon motion of the knees.  Examination of the 
feet revealed that passive motion of the toes was normal and 
muscle strength in the toes was 4/5.  There was no plantar 
callosity.  There was no other deformity, instability or 
crepitation of the joints.  Resistive forces against 
dorsiflexion, plantar flexion, inversion and eversion caused 
no pain.  X-rays of the left foot revealed a healed osteotomy 
of the distal first metatarsal with good alignment and 
correction.  There were normal joint spaces of the metatarsal 
phalangeal joint of the first through fifth toes without 
significant degenerative changes.  X-rays of the right knee 
revealed normal alignment.  There was "beaking of the tibial 
spine."  There were marginal osteophytes in the medial and 
lateral areas, which were mild.  Diagnoses included the 
following:  bilateral knee degenerative joint disease; status 
post left first metatarsal osteotomy; and "weakness of the 
lower extremity muscles, not relevant to the patient's 
degenerative changes."  In his discussion the examiner 
stated that examination of the lower extremities revealed 
generalized weakness, mostly in the right hip, which was far 
beyond what one would expect to be caused by degeneration of 
the knees or surgery of the left foot.  The reflexes were 
symmetrical.  There was no gross atrophy or signs of ongoing 
inflammatory process of contracture.  With regard to standing 
and walking, the VA examiner stated that he was unable to 
comment on this due to the fact that despite having good 
muscle tone and bulk, there was generalized weakness of the 
lower extremities.  The orthopedic examiner stated that a 
neurologic evaluation might be beneficial in delineating the 
origin of the weakness.

The RO arranged for the veteran to be accorded a neurological 
evaluation by a private physician in January 1999.  The 
report included a complete history, review of medical 
records, and neurological examination.  Subsequent to the 
neurological evaluation an electromyography was performed.  
No evidence of denervation was found.  Nerve conduction 
studies of the ankles and feet were normal.  The veteran was 
poorly cooperative with the examination.  A magnetic 
resonance imaging of the right knee was also performed in 
January 1999.  The impressions were as follows:  (1) minimal 
medial and mild lateral compartment arthrosis; (2) low signal 
stranding within Hoffa's fat pad compatible with 
postoperative fibrosis, (3) marked attenuation of the lateral 
meniscus which may reflect a surgical change or bucket-handle 
tear; and (4) moderate knee effusion.

The neurologist stated that on the basis of the veteran's 
subjective complaints, he felt that it was more likely than 
not that the weakness in the lower extremities was present on 
a functional basis and not a neurological basis.  In that 
regard the examiner noted that there was no atrophy of the 
lower extremities and reflexes were well preserved.  There 
were no sensory findings on examination.  He stated that from 
a neurological standpoint, subjective complaints, overall, 
appeared to be out of proportion to objective findings.  

Analysis.  The veteran is seeking increased ratings for his 
service-connected right knee and left foot disabilities.  He 
has asserted that they are of such severity that he must use 
crutches and a wheelchair.  The Board remanded the veteran's 
case to the RO in January 1996 for the veteran to be 
scheduled for examination to determine the degree of 
functional impairment caused by the service-connected 
disabilities.

The veteran's right knee disorder is currently rated as 10 
percent disabling.  A higher evaluation would require either 
evidence of recurrent subluxation, lateral instability, 
limitation of motion or functional impairment due to pain.  
The examiners have not found any objective basis for the 
veteran's use of a wheelchair and crutches.  There is no 
orthopedic or neurological basis related to the right knee or 
left foot for the veteran to use a wheelchair or crutches.

The examinations for disability evaluation purposes require 
cooperativeness on the part of the veteran to perform the 
required motions and to report any resulting pain or 
discomfort.  A review of the record has raised questions as 
to the credibility of the veteran's subjective complaints of 
pain and his cooperativeness during examinations.  For that 
reason the Board has focused on the objective findings and 
opinions of medical professionals who have examined the 
veteran.

The veteran has undergone surgeries on his right knee and 
left foot.  Clearly, the veteran has had real problems with 
his right knee and left foot.  However, an orthopedic 
examiner and a psychiatric examiner in June 1993 both 
concluded that the veteran's symptoms were not supported by 
objective findings.  The orthopedic examiner noted 
pseudoparalysis of the lower extremities and the psychiatric 
examiner noted that there was a component of malingering.  An 
orthopedic examiner in July 1996 noted that the veteran 
appeared to be voluntarily making it difficult for himself to 
perform any activities with his lower extremities; hysteria 
was noted.  Examination on November 22, 1996, revealed no 
objective clinical findings as to the right knee.  Another 
examination a few days later reflects that the physician 
concluded that the veteran's symptomatology seemed to be out 
of proportion to the clinical findings.

The RO thereafter arranged for the veteran to be examined on 
a fee basis by both an orthopedist and a neurologist.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held, in Hicks v. Brown, 
8 Vet. App. 417 (1995), that any examination report that 
addresses the issue of functional loss due to pain must be 
adequate for rating purposes.  Based on a careful review of 
the examination reports, the Board has determined that the 
August 1998 orthopedic examination and the January 1999 
neurologic examination are adequate for rating purposes and 
support a conclusion that the veteran's complaints of pain 
and his use of a wheelchair and crutches are the result of 
exaggeration of his symptoms.

The orthopedic examiner noted generalized weakness of the 
lower extremities but concluded that the weakness was "not 
relevant to the patient's degenerative changes."  The 
orthopedist noted good muscle tone and bulk and concluded 
that a neurologic evaluation was needed to determine the 
origin of the weakness.  A subsequent neurological evaluation 
in January 1999 resulted in a conclusion that the weakness in 
the lower extremities was present on a functional basis and 
not a neurological basis.  The neurologist stated that there 
was no atrophy of the lower extremities and that reflexes 
were well preserved.  The neurologist concluded that the 
veteran's complaints appeared to be out of proportion to 
objective findings.

Examinations over the years have revealed no objective 
evidence of instability or recurrent subluxation.  Thus, a 
separate rating under Diagnostic Code 5257 is not warranted.  
The veteran's complaints of pain are not supported by 
adequate pathology.  For that reason the Board has determined 
that the veteran's current rating of 10 percent based on X-
ray findings of degenerative changes in the knee under 
Diagnostic Code 5003 is sufficient to compensate him for his 
service-connected right knee disability.

As to the foot, the maximum schedular evaluation for hallux 
valgus of the foot has been assigned.  There is no other 
Diagnostic Code under which hallux valgus can be evaluated.  
In order for a higher evaluation to be assigned the veteran 
must demonstrate that the disability is unusual and that an 
extraschedular rating should be assigned.  The evidence does 
not support that conclusion.  Although the veteran has 
indicated he must use a wheelchair and crutches, the 
examinations have not revealed any pathology of the left foot 
which would require such assistive devices.  Referral for an 
extraschedular evaluation is not warranted in the case.  In 
reaching this decision the Board considered the veteran's 
complaints of pain.  Notably, however, the criteria under 
Diagnostic Code 5280 are not predicated on limitation of 
motion.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not for application.  Cf. Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  In any event, as noted above, the veteran is 
already in receipt of the maximum schedular rating provided 
by Diagnostic Code 5280.

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
for both the right knee disability and the left foot 
disability.  Accordingly, the benefit of the doubt doctrine 
is not applicable in this case.  Cf. 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for the right knee 
disability is denied.

An evaluation in excess of 10 percent for the left foot 
disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

